                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                           Criminal No. 19-225 (SRN/TNL)

UNITED STATES OF AMERICA,

                           Plaintiff,
             v.
                                                                     ORDER
DEONTAY DOVEN JONES,

                        Defendant.




Jeffrey S. Paulsen, United States Attorney’s Office, 300 S. 4th St., Room 600, Minneapolis,
MN 55415, counsel for Plaintiff.

Robert A. Lengeling, Beito & Lengeling, PA, 310 4th Ave. S., Ste. 1050, Minneapolis,
MN 55415, counsel for Defendant.


       This matter is before the Court on two motions filed by Defendant Deontay Doven

Jones: (1) the Motion for Hearing to Schedule Sentencing [Doc. No. 61]; and (2) the

Motion for Leave to File a Supplemental Sentencing Position [Doc. No. 62].             The

Government opposes the former motion, but does not oppose the latter, as long as it has

the opportunity to respond to Defendant’s supplemental sentencing position. (See Gov’t’s

Response [Doc. No. 64].)

       On November 21, 2019, Jones pleaded guilty to a single count of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). (See Nov.

21, 2019 Court Minutes [Doc. No. 40].) He is currently held in detention in the Sherburne

                                            1
County Jail, awaiting sentencing. (See id.) Although Jones’ sentencing was scheduled

to occur on March 19, 2020, the hearing was canceled in light of the COVID-19 pandemic,

and will be rescheduled. (Mar. 16, 2020 Text-Only Order [Doc. No. 60].) Jones notes

that his potential sentence is not particularly lengthy. (Def.’s Mot. at 2.) He asserts that

prisoners are not currently being transported to Bureau of Prisons facilities due to COVID-

19 prevention policies, and it is therefore possible that he may serve his entire sentence in

the Sherburne County Jail. (Id.) Jones is concerned about the possibility of a COVID-

19 outbreak in the Sherburne County Jail. (Id.) He requests permission, pursuant to

District of Minnesota General Order No. 5, to be sentenced via videoconference or

teleconference, in the interests of justice. (Id.) He further requests permission to file a

supplemental sentencing position. (Id.)

       In General Order No. 5, Chief Judge John Tunheim ruled that due to the COVID-

19 pandemic, felony sentencings may only be held by videoconference or teleconference

when a judge finds, for specific reasons, that a sentencing cannot be delayed without

serious harm to the interests of justice. Jones does not meet this showing. Currently,

there are no known cases of COVID-19 in the Sherburne County Jail, and the Jail has

undertaken numerous measures to prevent or mitigate the risk of COVID-19 in the inmate

population. See United States v. Blegen, 19-cr-304 (SRN/TNL), (D. Minn. April 2, 2020

Order [Doc. No. 87] at 3–7) (citing Affidavit of Brian Frank [Doc. No. 83-1]).

Consequently, there is no immediate concern that warrants sentencing via videoconference


                                             2
or teleconference in this case. Delaying sentencing will not prejudice Jones. In light of

his Guidelines range, the Court will schedule his sentencing as soon as practicable.

Accordingly, his motion is denied without prejudice.

      Jones’ request to file a supplemental sentencing position is granted. Jones shall file

his supplemental position on or before April 9, 2020, and the Government shall file its

response on or before April 16, 2020.

      Accordingly, IT IS HEREBY ORDERED that:

      1. Defendant’s Motion for a Hearing to Schedule Sentencing [Doc. No. 61] is

          DENIED without prejudice;

      2. Defendant’s Motion for Leave to File a Supplemental Sentencing Position [Doc.

          No. 62] is GRANTED;

      3. Defendant’s Supplemental Sentencing Position shall be filed on or before April

          9, 2020, and the Government’s response shall be filed on or before April 16,

          2020.

Dated: April 2, 2020                                    s/Susan Richard Nelson
                                                        SUSAN RICHARD NELSON
                                                        United States District Judge




                                            3
